Citation Nr: 1722128	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of the left knee, currently evaluated as 10 percent rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to April 1986.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA), Regional Office (RO), which denied an increased rating for traumatic arthritis of the left knee.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of that hearing is of record and associated with the Veteran's claims file.  

The Board remanded the instant claim in October 2014 for further development.  


FINDING OF FACT

The Veteran's traumatic arthritis of the left knee is manifested by pain, and limitation of motion in flexion to, at its greatest, 115 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for traumatic arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014);
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained examinations with respect to the claim decided herein in November 2010, and December 2014.  The Board finds the examinations, considered together, to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in February 2013 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claim that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record. 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014);
38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran contends that his traumatic arthritis of the left knee is more severe than the current evaluation reflects.  He asserts he has limitation of motion, pain, swelling, and effusion.  

VA x-ray examination was performed in August 2010.  The reason for the x-ray study was due to complaints of increasing left knee pain.  X-ray examination showed moderate to marked osteoarthritis and questionable small suprapatellar effusion.  There was moderate to marked narrowing of the medial compartment and there was beaking of the tibial spines.  There was no fracture seen.  There was a questionable small suprapatellar effusion.  There was an osseous density arising from the proximal tibia posteriorly.  This was felt to possibly represent an exostosis.  

The Veteran underwent VA examination in November 2010.  He had no deformity, giving way, instability, weakness, incoordination, dislocation or subluxation of the left knee.  He had stiffness, pain, decreased speed of joint motion, and repeated effusions.  He was able to stand up to one hour and able to walk 1/4 mile.  He used a cane as an assistive device of occasional intermittent use.  He had a normal gait.  There were findings of joint crepitus and grinding.  Range of motion of the left knee showed 0 to 150 degrees of flexion and 0 degrees of extension with objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  The Veteran worked as a part-time school bus driver.  He had lost 1 week of work within the past 12 month period.  The diagnoses were moderate to marked osteoarthritis and questionable small suprapatellar effusion.  His activities of daily living showed exercise was severely affected, some activities moderately affected, with some activities affected not at all and some affected mildly.  

VA outpatient treatment records showed that in August 2010 the Veteran had moderate to marked left knee osteoarthritis.  In December 2010, he stated he planned to stop working for the bus company that month.  He stated his left knee was sore all the time.  In January 2011, the Veteran complained of ongoing knee pain.  He stated that his Percocet medication helped considerably.  He had corticosteroid injections in the left knee in June 2011 and July 2011.  In July 2012, left knee motion was 0 degree to 115 degrees.  In August 2012, the left knee was more painful than the right but usually it was the right knee that was more painful.  In August 2016, it was noted the Veteran had bilateral knee disability.  Left knee flexion had pseudo laxity to valgus stress.  

The Veteran testified at a videoconference hearing in February 2013.  He stated that he had pain, swelling and popping.  He indicated that he wore something similar to a brace.  He related he did not take physical therapy.  He sometimes had trouble sleeping because of the left knee pain and swelling.  

Pursuant to the Board's February 2013 remand, the Veteran underwent a VA examination in December 2014.  The diagnosis was degenerative arthritis of the left knee.  There was no evidence that the Veteran had seen any medical provider specifically for the left knee.  He had always been treated for the right knee or his knees as a pair.  He had not seen any orthopedist outside the VA for his left knee, nor any orthopedist outside of Boise VA for the left knee.  At the time of the examination, he complained that his left knee popped a lot, got sore, and sometimes was swollen as badly as the right knee.  He stated the left knee worsened daily as the day went on, and became more swollen.  This particularly limited his ability to walk upstairs later in the day.  The left knee was sore when he got out of bed every morning, and did not get more painful as the day went on, but did become more swollen.  He had no flare-ups and had the same symptoms every day.  Swelling was limited by how far he walked.  

Range of motion was flexion of 125 degrees and extension of 0 degrees.  His pain caused functional loss.  There was no evidence of pain with weight bearing.  He had medial joint line tenderness due to medial compartment degenerative joint disability.  There was no additional functional loss or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Muscle strength was 5/5 in forward flexion and abduction.  There was no reduction in muscle strength.  He did not have muscle atrophy.  The Veteran's footwear showed evidence of significant wear.  According to the examiner, he clearly was ambulating quite a bit.  He had no ankylosis of the left knee.  There was no history of recurrent subluxation.  There was no history of lateral instability.  He had a history of recurrent effusion.  Joint stability testing was normal.  He claimed his left knee was swollen every day the more he walked.  He also told the examiner that he had walked a great deal during the past few days, in preparation for the examination.  He occasionally used a walking stick.  There was no objective evidence of crepitus.  His functional impact would limit the Veteran to light duty or sedentary employment.  

Arthritis due to trauma, Diagnostic Code 5010, is rated under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5256, for ankylosis of the knee, Diagnostic Code 5257, for recurrent subluxation or lateral instability; Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint; and Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2016).  

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected traumatic arthritis of the left knee, is not warranted.  

First addressing limited motion, the Board notes that the evidence reveals that the Veteran has, at its most severe, limitation of flexion to 115 degrees of the left knee, which would not warrant a compensable rating under Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees at all times during the appellate period; therefore, a compensable rating under Diagnostic Code 5261 is also not warranted.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left knee arthritis disability, but finds that no higher rating is assignable.  The Veteran has not been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, the Board finds that Diagnostic Codes 5256, 5258, and 5262 are not applicable.  38 C.F.R. § 4.71a (2016).  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, the VA examination reports or VA treatment records have not reflected any findings of instability in the Veteran's left knee.  Therefore, that diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.

Thus, the Board finds that no more than a 10 percent rating is warranted for the Veteran's left knee disability, due to X-ray evidence of arthritis with noncompensable limitation of motion.  With regard to whether the Veteran is entitled to a rating higher than 10 percent for the left knee under Diagnostic Code 5003 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  Although the Veteran is service connected for the arthritis of the left and right knees, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent for the left knee under this code, as the current rating for the left knee may not be combined with ratings based on limitation of motion.  Additionally, the service-connected right knee is currently rated as 100 percent disabling, scheduled to be reduced to 30 percent disabling in February 2018.

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current 10 percent evaluation is based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned 10 percent evaluation.  

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 10 percent for traumatic arthritis, left knee, have not been met.  Therefore, the claim for a rating in excess of 10 percent for traumatic arthritis, left knee, must be denied.  The preponderance of the evidence is against assignment of any higher rating, and the claim is denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

						(CONTINUED ON NEXT PAGE)


ORDER

An increased rating, in excess of 10 percent, for traumatic arthritis, left knee, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


